Dismissed and Memorandum Opinion filed March 17, 2005








Dismissed and Memorandum Opinion filed March 17, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00502-CV
____________
 
TONY REGISTER, INDIVIDUALLY AND
AS REPRESENTATIVE OF THE ESTATE OF SHEILA REGISTER AND A/N/F TO SHELBY
REGISTER; KRYSTIN PILSNER, INDIVIDUALLY AND A/N/F TO ASHLEY KENDRICK, MARK
PILSNER AND MARY WOODS, Appellants
 
V.
 
KURTIKUMAR T. SHAH, M.D., Appellee
 

 
On
Appeal from the 157th District Court
Harris
County, Texas
Trial
Court Cause No. 03-30413A
 

 
M E M O R A N D U M  O
P I N I O N




This is an appeal from a judgment signed January 30,
2004.  The clerk=s record was filed on July 6,
2004.  Appellants= brief was not timely filed.  This court ordered appellants to file their
brief on or before January 11, 2005, or the appeal would be dismissed for want
of prosecution.  On appellants= request, we granted an extension of
time to file the brief until thirty days after a supplemental clerk=s record was filed.  The First Supplemental Clerk=s record was filed December 14,
2004.  No further supplementation has
been filed.  Accordingly, appellants= brief was due on or before  January 13, 2005.  No brief or further motion for extension of
time has been filed.
On February 10, 2005, this court issued an order stating that
unless appellants submitted their brief, together with a motion reasonably
explaining why the brief was late, on or before February 25, 2005, the court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).  Appellants
filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 17, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.